Citation Nr: 0912613	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for Crohn's disease, to 
include muscular/skeletal symptoms, claimed as due to an 
undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, M.S.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
February 1973 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied service connection 
for irritable bowel syndrome, Crohn's disease, and 
fibromyalgia, all claimed as due to undiagnosed illness.  

In January 2005, the Veteran and his wife testified before a 
Decision Review Officer (DRO) at a hearing at the RO.  The 
Veteran and his wife also testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
July 2006.  Transcripts from both hearings are associated 
with the claims file.  

In October 2006, the Board remanded the claims on appeal for 
additional evidentiary development.  The RO attempted to 
complete all requested development and the claim was returned 
to the Board.  Unfortunately, however, additional development 
is needed in this case.  

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the Veteran.  




REMAND

In its October 2006 decision, the Board remanded the 
Veteran's appeal in order to obtain additional medical 
evidence and schedule the Veteran for a VA examination.  

With respect to the additional medical evidence, the Board, 
in its October 2006 decision, noted that VA records refer to 
a history of Crohn's disease reportedly diagnosed in 1994, 
but there were no medical records from that period included 
in the record.  The Board requested the RO request that the 
Veteran identify the medical facility or health care provider 
which diagnosed Crohn's disease in 1994.  Review of the 
record reveals the RO sent the Veteran a letter in November 
2006 requesting the required information; however, the 
Veteran did not respond.  

Nevertheless, further review of the record reveals that, at 
the January 2005 DRO hearing, the Veteran testified that, 
after he was discharged from service in 1993, he did not go 
to the doctor again until he went to VA in 1994.  See DRO 
hearing transcript, p. 4.  The Veteran testified that he 
began having problems, including bad bowel movements, acid 
reflux, and sleep impairment, in 1994, and he went to VA 
where he was diagnosed with Crohn's disease.  

While the Veteran did not respond to the RO's November 2006 
request for information regarding medical evidence dated in 
1994, the Board notes the Veteran previously testified that 
he was treated by VA in 1994.  VA's duty to assist the 
Veteran particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2008).  
Therefore, because these records may contain pertinent 
information to this claim, VA is obligated to obtain them.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Because the Veteran did not testify as to which specific VA 
Medical Center he received treatment, the RO will be 
requested to send a request to the VA Medical Centers in 
Augusta, Georgia, and Columbia, South Carolina, given the 
Veteran's previous addresses.  

As to scheduling the veteran for a VA examination, review of 
the record reveals the RO scheduled the veteran for VA 
examinations in June 2007, May 2007, and July 2007.  Review 
of the record reveals notice of the examinations was sent to 
the veteran's address of record; however, he did not report 
to the scheduled examinations.  The Board notes the veteran 
has not provided good cause as to why a new a VA examination 
should be scheduled.  Therefore, the Board finds that all due 
process has been satisfied with respect to the veteran's 
right to an examination.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following:

1.	Obtain all VA treatment records related 
to the Veteran, dated from 1994 to May 
2001.  A request should be sent to VA 
Medical Centers in Augusta, Georgia, 
Columbia, South Carolina, and any other 
VA Medical Center which may have the 
Veteran's treatment records dated from 
1994.  All negative responses should be 
properly documented in the claims file, 
including the preparation of a 
memorandum of unavailability, if 
necessary.  

2.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In this 
regard, the Veteran is encouraged to provide the RO with the 
information requested by the RO in its November 2006 letter.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

